EXHIBIT 10.2

 

DATREK ACQUISITION, INC.

A Florida Corporation

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT dated as of October 15, 2004 (the “Agreement”), is
entered into by and among Datrek Acquisition, Inc., a Florida corporation (the
“Company”), Stanford Venture Capital Holdings, Inc., a Delaware corporation
(“Stanford”), and Datrek Professional Bags, Inc., a Tennessee corporation
(“Datrek”). Capitalized terms not defined herein shall have the meanings
ascribed to them in the Securities Purchase Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Datrek will enter into an Asset Purchase Agreement (the “Asset Purchase
Agreement”) with Datrek Acquisition, Inc. (“DAI”) pursuant to which Datrek will
sell its assets to DAI; and

 

WHEREAS, as part of the consideration under the Asset Purchase Agreement, DAI
will deliver to Datrek 2,200,000 shares of the common stock of the Company (the
“Shares”); and

 

WHEREAS, Datrek has agreed to a lock-up of the Shares for a 36-month period
ending September 30, 2007 (the “Lock-Up Termination Date”); and

 

WHEREAS, it is condition to the consummation of the Asset Purchase Agreement
that this Agreement by executed and delivered by Datrek; and

 

WHEREAS, pursuant to the Securities Purchase Agreement dated as of October     ,
2004 (the “Securities Purchase Agreement”) entered into by and among the Company
and Stanford, Stanford has agreed to acquire the securities of the Company set
forth in the Securities Purchase Agreement; and

 

WHEREAS, it is a condition to the Securities Purchase Agreement that Datrek
execute this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

13. PROHIBITED TRANSFERS

 

(a) Datrek shall not sell, assign, transfer, pledge, hypothecate, mortgage,
encumber or otherwise dispose (a “Transfer”) of all or any of the Shares prior
to the Lock-Up Termination Date. The term “dispose” includes, but is not limited
to, the act of selling, assigning, transferring, pledging, hypothecating,
encumbering, mortgaging, giving and any other form of

 



--------------------------------------------------------------------------------

disposing or conveying, whether voluntary or by operation of law, except for, a
private sale where the purchaser agrees to be bound by each and all the
restrictions in this Agreement as if such purchaser was an original holder of
the Shares. Notwithstanding the foregoing, Datrek may Transfer shares pursuant
to the Tag-Along and Drag Along provisions of Sections 7 and 8, respectively, of
that certain Shareholders Agreement, dated as of the date hereof, by and among
the parties hereto.

 

(b) No transfer of Shares otherwise permitted by this Agreement may be made
unless (i) the Shares shall have first been registered under the Securities Act
of 1933, as amended (the “Securities Act”); (ii) the Company shall have first
been furnished with an opinion of legal counsel, reasonably satisfactory to the
Company, to the effect that such transfer is exempt from the registration
requirements of the Securities Act; or (iii) such transfer is within the
limitations of and in compliance with Rule 144 under the Securities Act.

 

(c) Any transfer or other disposition of Shares in violation of the restrictions
on transfer contained herein shall be null and void and shall not entitle Datrek
or any proposed transferee or other person to have any shares of Company Common
Stock transferred upon the books of the Company.

 

14. RELEASE OF SHARES FROM TRANSFER RESTRICTIONS UPON REQUEST

 

Stanford may be petitioned (the “Petition”) in writing by Datrek to waive some
or all of the restrictions of this Agreement with respect to the Shares. If
Stanford releases any of the restrictions on Datrek’s Shares in accordance with
the Petition in its sole and absolute discretion (“Waived Restrictions”), then
Stanford shall notify Datrek of such consent and release.

 

15. VOTING AND DIVIDEND RIGHTS

 

It is understood that Datrek has the right to vote all of the Shares held by it
and that it shall be entitled to all dividends or distributions made by the
Company arising in respect of the Shares, in cash, stock or other property,
including warrants, options or other rights.

 

16. SPECIFIC ENFORCEMENT

 

The parties hereby acknowledge and agree that they may be irreparably damaged in
the event that this Agreement is not specifically enforced. Upon a breach or
threatened breach of the terms, covenants and/or conditions of this Agreement by
any party, any other party shall, in addition to all other remedies, be entitled
to a temporary or permanent injunction, without showing any actual damage,
and/or a decree for specific performance, in accordance with the provisions
hereof.

 

17. LEGEND All certificates evidencing any of the Shares subject to this
Agreement shall also bear a legend substantially as follows during the term of
this Agreement:

 

“The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except

 

2



--------------------------------------------------------------------------------

in accordance with and subject to all the terms and conditions of a certain
Lock-Up Agreement dated as of October     , 2004 as it may be amended from time
to time, a copy of which may be obtain from the Company upon request and without
charge.”

 

18. NOTICES

 

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at the following addresses, or
at such other addresses as a party may designate by five days advance written
notice to each of the other parties hereto.

 

Company:    Datrek Acquisition, Inc.      11 Commerce Road      Rockland, Mass
02370      Attention: Michael Hedge      Telephone: 402-926-5833      Facsimile:
781-871-5180 with a copy to:    Adorno & Yoss, P.A.      2601 South Bayshore
Drive      Suite 1600      Miami, Florida 33133      Tel: (305) 860-7363     
Fax: (305) 858-4777      Attn: Seth P. Joseph, Esq. Stanford:    Stanford
Venture Capital Holdings, Inc.      6075 Poplar Avenue      Memphis, TN 38119  
   Attention: James M. Davis, President      Tel: (901) 680-5260      Fax: (901)
680-5265 with a copy to:    Stanford Financial Group      5050 Westheimer     
Houston, TX 77056      Attention: Mauricio Alvarado, Esq.      Telephone: (713)
964-5145      Facsimile: (713) 964-5245

 

3



--------------------------------------------------------------------------------

Datrek:    Robert R. Campbell, Esq.      Stokes Bartholomew Evans & Petree, P.A.
     424 Church Street, Suite 2800      Nashville, TN 37219      Telephone:
(615) 259-1450      Facsimile: (615) 259-1470

 

19. GOVERNING LAW; JURISDICTION

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida, without regard to its principles of conflict of laws.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any party in the
federal courts of Florida or the state courts of the State of Florida, Miami
Dade County, and each of the parties consents to the jurisdiction of such courts
and hereby waives, to the maximum extent permitted by law, any objection,
including any objections based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.

 

20. MISCELLANEOUS

 

(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, including any certificate, schedule, exhibit or other
document delivered pursuant to its terms, constitutes the entire agreement among
the parties hereto with respect to the subject matters hereof and thereof, and
supersedes all prior agreements and understandings, whether written or oral,
among the parties with respect to such subject matters.

 

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.

 

(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.

 

(d) Construction. This Agreement has been entered into freely by each of the
parties, following consultation with their respective counsel, and shall be
interpreted fairly in accordance with its respective terms, without any
construction in favor of or against either party.

 

(e) Binding Effect of Agreement. This Agreement shall inure to the benefit of,
and be binding upon the successors and assigns of each of the parties hereto.

 

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.

 

(g) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be

 

4



--------------------------------------------------------------------------------

reimbursed for all reasonable expenses incurred in connection with such action,
including reasonable attorneys’ fees.

 

(h) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of this Agreement.

 

(i) Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 

[Signatures Begin on Following Page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned.

 

DATREK ACQUISITION, INC.       STANFORD VENTURE CAPITAL HOLDINGS, INC. By:  
/s/    MICHAEL S. HEDGE               By:   /s/    JAMES M. DAVIS        

Name:

  Michael S. Hedge           James M. Davis

Title:

  President           President

 

DATREK PROFESSIONAL BAGS, INC. By:   /s/    DEBORAH RYAN        

Name:

  Deborah Ryan

Title:

  President

 

6



--------------------------------------------------------------------------------

JOINDER AND ACCEPTANCE

 

Each of the undersigned, intending to be legally bound, and understanding that
the Company and SVCH have entered into this Agreement, covenants that the
undersigned shall be bound by the terms and conditions contained in the
Agreement.

 

The undersigned have executed this Joinder and Acceptance as of the date first
above written.

 

By:         Deborah Ryan

 

By:         Dennis Ryan

 

7